Title: From Thomas Jefferson to Pierre Billet, 21 February 1793
From: Jefferson, Thomas
To: Billet, Pierre



Sir
Philadelphia, February 21st. 1793.

A petition signed by a number of persons at Post Vincennes, of whom you are first named, has been presented to the President of the  United States, complaining 1st. of duties imposed on all merchandize which raise them to exorbitant prices with you: and 2. that you are not permitted to sell or trade in any thing but on paying immense sums. The President has had this petition under consideration, and I am charged by him to observe that if by the Duties complained of, you mean those imposed by the Spanish Government on supplies through the Missisippi, these are not subject to alteration by this Government. Relief from this must depend on the result of negotiations with Spain on behalf of our Western citizens for the free navigation of the Missisippi: but if by these duties is meant the impost paid on foreign importations on their entrance into our Atlantic ports, this depends on the Legislature of the United States, who would probably see great doubt and difficulty in taking off the imposts from those particular Articles of importation which are sent forward to your settlement.
As to the second Complaint, it is supposed to have in view the regulations established by the Legislature for the Indian trade. Some regulations were found to be necessary; those established were the result of the best information which could be obtained but might still be revised by the Legislature if it can be shewn that hardship and injustice result from any particular part of them: But such proofs should be brought forward and well articulated. In the mean time these regulations do not prohibit the disposal of any thing which is of the produce of your farms, the President will at all times feel peculiar happiness in contributing to relieve your settlement from any well-founded grievances. After desiring you to communicate this to your fellow petitioners, I subscribe myself Sir, Your most humble servant
